Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020, 12/10/2020, 01/21/2021 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one blade in claim 1, line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In this case, the abstract, line 1 needs an article “a” before “hair clipper”; lines 2-3 recites “the mechanism includes an attachment comb having at least one blade secured to mount (missing an article)” is unclear. See the discussion below; lines 3-4 recite “the mount optionally includes a comb base, a hinged bracket…” is unclear because of language “optionally”, whether the comb base, the hinged bracket…include or not.
The disclosure is objected to because of the following informalities: page 4, lines 5-6 discloses “the mechanism includes an attachment comb having at least one blade secured to a mount” is objected because it is unclear and confusing what the at least one blade in the attachment comb is used for or functioned for. 
Also, page, line 6 recites “the mount is optionally includes a comb base, a hinged bracket…” and the comb base is defined the reference “44” in the drawing, and the hinged bracket is defined the reference “31” in the drawing. Looking at Figures 1-2, the comb base and the hinged bracket are required, in order to allow the attachment comb to be mounted on the hair clipper, thus, the language “optionally” is unclear and confusing whether the comb base, the hinged bracket…include or not. See the discussion in the 112(a) and 112(b) below.
Claim Objections
Claims 1-2, 9 are objected to because of the following informalities:  
Claim 1, line 1 “hair clipper” should read –a hair clipper--;
Claim 1, line 2 “said mechanism” should read –said flip comb mechanism--;
Claim 1, lines 6-7 “said comb” should read –said attachment comb--. Claim 2 has the same issue;
Claim 1, the two last lines “where the comb is moved away from said stationary blade to clear said comb of collected cut hair” should read, for an example–where the attachment comb is moved away from said stationary blade to clear collected cut hair between the attachment comb and the stationary blade--;
Claim 9, line 2 “a hair clipper” should read –an electric hair clipper—because the claim body recites the “electric hair clipper”;
Claim 9, line 9 “are” should read –is--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

The limitation in claim 2 “a biasing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “element” coupled with functional languages “for biasing said comb into said operational position.” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "element" is a generic substitute for “means”; second, the "element" is modified by functional language including “for biasing said comb into said operational position”; and third, the "element" is not modified by sufficient structure to perform the recited function because "biasing" preceding “element” describes the function, not the structure of the mechanism.
Similarly, in claim 14 recites “a biasing element for biasing said comb against said stationary blade in said operational position” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are without reciting sufficient structures to achieve their function. See MPEP. 2181. Section A.
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2 and 4 have been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “an attachment comb having at least one blade secured to a comb base” (emphasis added). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the attachment comb having the at least one blade secured to the comb base. Instead, the specification just discloses exactly the phrase without providing any guidance or detail to help readers to understand the claimed invention. Looking at all Applicant’s figures, there is no blade in the attachment comb. Therefore, the present disclosure does not well describe the at least one blade in the attachment comb what is used for and functioned for.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from the rejected parent claim.
 
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the phrase “an attachment comb having at least one blade secured to a comb base” (emphasis added). Applicant has not provided specific direction as to how the attachment comb with the at least one blade works. Since the attachment comb has the at least one blade, the at least one blade may be interfered with a blade set of a hair clipper. Thus, it is unclear how the attachment comb with the at least one blade works on a hair clipper. As seen in Applicant’s drawings, there is no blade in the attachment comb and the specification also does not state how the attachment comb with the at least one blade works on the hair clipper.
Based upon findings in the prior art, no attachment comb having at least one blade is used on a hair clipper similar the claimed invention of Applicant. However, as stated above, it is unclear how the attachment comb having the at least one blade of the applicant is used and works. The prior art  Giorgi (US 2624113) and Pucino (US 3320668) each shows an attachment comb without blade that attaches on a hair clipper for cutting a desired length of hair via blades of the hair clipper.
As such, no working examples of the attachment comb having at least one blade described in the applicant’s specification have been found in existence.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from the rejected parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a flip comb mechanism” in the preamble of claim 1, renders the claims indefinite, since the preamble is conveying that claim is to a flip comb mechanism, but the body of the claim positively recites “a first portion which is attached to said stationary blade” that appears the stationary blade of the hair clipper positively claims. Therefore, it is unclear what apparatus applicant is intending to encompass, a flip comb mechanism or a combination of a hair clipper and a flip comb mechanism. Claims 4, 8-12 have the same issue of the preamble.
Claim 1 recites “a stationary blade” is unclear because a hair clipper is directed to a portable device capable of being held during use. If it is held during use, the “stationary” blade is likely not stationary. Therefore, the language “stationary” is unclear. Perhaps Applicant could change this to the stationary blade being fixed relative to a housing of the hair clipper. Claims 9 and 13 have the same issue.
Claim 1 recites the phrase “an attachment comb having at least one blade secured to a comb base” (emphasis added) is unclear what it is used for and conflicts the function of the attachment comb (see Applicant’s specification, page 2, line 20 “grooming operation”) and see the discussion of 112a above.
Claim 9, line 2 the language “comprising” is unclear whether it refers to the flip comb attachment mechanism or the hair clipper.
Claim 13, line 1 the language “comprising” is unclear whether it refers to the flip -comb attachment mechanism or the hair clipper.
The preamble of Claims 14-17 “the hair clipper” is unclear because those claims depend on claim 13 having the preamble “a hair clipper with a flip-comb mechanism”.
Claims 2, 5-7, and 15-16, the language “opposed” in the limitations the “first opposed flap” and “second opposed flap” is unclear what the “opposed” refers to and relative to.
Claim 13, the language “mating” in the limitations the “first mating plane” and “second mating plane” is unclear what the “mating” refers to and relative to.
Claim 9, lines 7-8 recites “said electric hair clippers” that is unclear because the claim early recites one electric hair clipper. Is it a typo right?
The last paragraph of claim 9 “wherein one of said base plate and said attachment comb is selectively uncoupled from said stationary blade while the other of said base plate and said attachment comb is coupled to said stationary blade” is indefinite because as the last paragraph of claim 9 is only corrected when the attachment comb is removed or uncoupled from the stationary blade, while the base plate is still coupled to the stationary blade, not the other selection because the base plate is for connecting between the attachment comb and the stationary blade, another word, without the base plate, the attachment comb is unable to be coupled to the stationary blade.
The scope of claim 12 recites “…when the base plate is removably coupled, via at least one magnetic element, to said stationary blade, the attachment comb is not coupled to the stationary blade via at least one second magnet” is confusing what Applicant is trying to claim.
All claims dependent from claims 1, 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Examiner’s notice
With regards to claims 1-8, there are many issues of 112 (a) and 112(b), drawing objections, claim objections, and the specification objections, the scope of the claimed invention is not clear what scope to give the scope of claim 1 and other dependent claims. Moreover, Examiner does not know how the attachment comb having at least one blade on the hair clipper works. Therefore, there is no art rejection for claims 1-8 at this time because it is not clear how the issues will be overcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 13, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giorgi (US 2624113).
Regarding claim 9, as best understood, Giorgi  shows an electric hair clipper flips with a comb attachment mechanism (a comb 32 with mounting parts as seen in Figure 4) coupling with the hair clipper (Figures 1-6 and Col. 2, line 46 recites “a small electric motor unit”), wherein the comb attachment mechanism comprises:
a mount (Figure 4 shows parts for holding the comb 32 into the hair clipper) comprising a base plate (14, 20, 22) removably coupled to a stationary blade of the electric hair clipper (13, Figures 1 and 4 and Col. 3, lines 5-6 recites “detachably mounting an auxiliary comb on hair clippers” and Col. 4, line 33-37 recites “whereupon by releasing the manual finger pressure the jaws will be retracted by springs 28 into firm engagement with the portion of the clipper to which the attachment is releasably secured”), and
a hinge (ears 37 having pivots 38, Figure 4) coupled to said base plate;
an attachment comb (32, Figures 1 and 4) hingedly attached to the base plate via the hinge, and configured to removably couple to said stationary blade of said electric hair clipper (Figures 1 and 4 and see the discussion early for detachably mounting); and
wherein said attachment comb is uncoupled from said stationary blade while said base plate is coupled to said stationary blade (Figures 1-4, the comb 32 is removably attached to the blade 13 via holder 30, 31 and Col. 4, lines 58-61 recites “the comb is releasably held in position in holder 30 to permit its ready removal for cleaning or replacement whenever desired”).
Regarding claim 11, as best understood, Giorgi shows that the attachment comb is removable from said electric hair clipper while said electric hair clipper is operating (since the comb is an independent external and manual device, it can be removed anytime while the hair clipper is on or off).
Regarding claim 13, as best understood, Giorgi shows a hair clipper with a flip comb mechanism (see the discussion in claim 9 above), wherein the hair clipper comprises: 
the stationary blade (13, Figure 1 above) defining a first mating plane (the plane or surface of the stationary blade that the comb 32 is mating or contacts thereon, Figure 1); 
at least one attachment comb (32) defining a second mating plane (the plane or surface of the comb 32 that surface is mating or contacts with the stationary blade, Figure 1); 
the mount (Figure 4 and see the discussion in claim 9 above) for connecting said at least one attachment comb to said stationary blade;
wherein said mount is configured to pivot said at least one attachment comb away from said stationary blade to move said at least one attachment comb from an operational position (the comb 32 contacts the stationary blade) to a non-operational position (the comb is away the stationary blade, Figures 1 and 4, please notes that the comb 32 is pivoted via the pivots 38), wherein in the non- operational position, the first and second mating planes are non-parallel (since the comb 32 is pivoted or tilted via the pivots 38 for desired cutting hair length, the first and second mating planes are not parallel). 
Regarding claim 14, as best understood, Giorgi shows that said mount comprises a hinged bracket (parts 14-15, 30, 37 having pivots 38), wherein said hinged bracket includes a biasing element (39) for biasing said comb against said stationary blade in said operational position (Figures 1 and 6).
Regarding claim 15, as best understood, Giorgi shows that said mount comprises a hinged bracket (parts 14-15, 30, 37 having pivots 38), said hinged bracket includes a first flap (plate 14, Figure 4), attached to said stationary blade, a second flap (30) opposite to the first flap and attached to said at least one attachment comb (Figure 4), wherein said second flap has a tongue (a guide pin 34, Figure 3), and said attachment comb has a socket (a recess 33) configured for slidably receiving said tongue (Col. 4, lines 56-58 recites “leading to recess 33 there is an inclined groove 36 for guiding pin 34 to said recess when the comb 32 is inserted edgewise into lugs 31”). 
Regarding claim 16, as best understood, Giorgi shows that said mount comprises a hinged bracket (parts 14-15, 30, 37 having pivots 38), said hinged bracket includes a first flap (the plate 14, Figure 4) attached to said stationary blade and a second flap (30) opposite the first flap and attached to said at least one attachment comb (Figure 4), wherein said second opposed flap has a clip (lugs 31) for releasably engaging said attachment comb (see the discussion in claim 9 and 13 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi in view of McCambridge et al (US 10016903) hereinafter McCambridge.
Regarding claims 10, 12, 17 as best understood, Giorgi shows all of the limitations as stated in claims 9 and 13 above except that the attachment comb is removably coupled to said stationary blade via at least one magnetic element.
McCambridge shows a comb (20) is removably coupled to a stationary blade (18) of a hair clipper (10, Figures 1-6) via magnet elements (46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the attachment comb and the mount of Giorgi to have magnet elements, as taught by McCambridge, since this is known an alternative way for the same purpose of mounting the comb to the stationary blade.
With regards to claim 12, as best understood, the modified device of Giorgi shows that the base plate is coupled to the attachment comb at an oblique angle (Figure 1 of Giorgi) such that when the base plate is removably coupled, via at least one magnetic element (one of the magnets 46 of McCambridge), to said stationary blade (see the modification in claim 10 above, the comb is attached to the stationary blade via magnets 46 of McCambridge),
wherein the attachment comb is not coupled to the stationary blade via at least one second magnet (other magnet 46 of McCambridge; this is an inherent limitation. If the attachment comb is not coupled to the stationary blade, another word, it is removed from the stationary blade, the magnet 46 do nothing or don’t attach with the stationary blade).
With regards to claim 17, as best understood, the modified device of Giorgi shows that said attachment comb is secured to the stationary blade by at least one magnetic element (see the modification above and the magnets 46 of McCambridge and see claim 10 above).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/3/2022